Citation Nr: 1010798	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2007, a travel board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.  During that hearing, and in an April 2007 written 
statement, the Veteran withdrew his appeal for claims of 
entitlement to service connection for diabetes mellitus, a 
heart condition, breast lumpectomies, a kidney condition, a 
liver condition, a bladder condition and a prostate 
condition.  These issues are therefore not before the Board.  
38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a hearing loss 
disability by VA standards.

2  Tinnitus has been shown to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection for bilateral hearing loss and tinnitus as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The June 2005 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
February 2005 letter.  

A  June 2009 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the 
June 2009 letter, and opportunity for the Veteran to respond, 
the October 2009 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of the 
Veteran's August 2009 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's April 2007 travel board hearing, along with 
various written statements provided by the Veteran, and by 
his representative on his behalf.  The Board also finds that 
no additional RO action to further develop the record on the 
claims for bilateral hearing loss and tinnitus is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with of the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

Service treatment records include the Veteran's report of 
medical examination for the purposes of enlistment dated in 
October 1955 which reported normal ears and whispered voice 
and spoken voice test scores of 15/15 bilaterally.  A 
physical examination note dated in July 1959 noted that the 
Veteran's ears were filled with wax.  March 1960 treatment 
notes reported left ear otitis media and noted that the 
Veteran's ear was still impacted with wax.  The Veteran's 
October 1960 report of medical examination for the purpose of 
separation noted normal ears and whispered and spoken voice 
test scores were noted as 15/15 bilaterally.  The Veteran's 
service treatment records were silent as to any complaints of 
or treatment for tinnitus.  

Treatment notes from the Banner Desert Samaritan Hospital 
dated in November 2002 noted that the Veteran had had recent 
otitis media secondary to dental work on an abscess.  In 
December 2003, treatment notes from private physician Dr. 
J.C. noted that the Veteran reported ear pain.  In February 
2005, the Veteran received an audiogram at the Allergy Ear, 
Nose and Throat Hearing Center private facility.  Notes from 
this test stated that the Veteran's speech discrimination 
scores were 100 percent at 65 decibels bilaterally.  Moderate 
sensorineural hearing loss and excellent speech 
discrimination were found bilaterally.  The audiology 
examination notes also contain audiology findings which 
appear to show bilateral sensorineural hearing loss.  
However, the report is comprised of un-interpreted graphic 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).  A diagnosis of 
sensorineural hearing loss was noted in March 2005 treatment 
notes from Dr. J.C.  

In his July 2005 notice of disagreement, the Veteran stated 
that he was exposed to significant acoustic trauma while in 
the service, that he was never asked about his tinnitus and 
that he could not recall having an audiology examination 
while in service.  In April 2007, the Veteran was afforded a 
travel board hearing before the undersigned Veterans Law 
Judge.  During his hearing, the Veteran testified that he 
contracted valley fever in 1958.  The Veteran stated that as 
a result of a lobectomy he had a staph infection and that 
these conditions had caused his ear problems.  The Veteran 
testified that since discharge he had experienced tinnitus in 
both ears at times and had experienced hearing loss worse in 
the right ear.  He further testified that he worked as a 
programmer after service in a quiet environment.  

The Veteran was given a VA examination in August 2009.  
During his examination, he denied post-service noise 
exposure.  The Veteran's examination included an audiological 
evaluation which noted pure tone thresholds, in decibels, as 
follows:



HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
25
25
25
30
25
26.25
LEFT
25
25
20
20
20
21.25

Speech audiometry revealed speech recognition ability of 100 
percent for the right ear and 100 percent for the left ear.  
A diagnosis of hearing within normal limits for rating 
purposes was provided for the right ear; a diagnosis of 
hearing within normal limits was provided for the left ear.  
The examiner stated that since hearing was within normal 
limits for rating purposes, it was not necessary to discuss 
etiology of hearing loss.  

The Veteran additionally described bilateral moderate 
tinnitus which was constant and had occurred for fifty years.  
The examiner stated that since there was no documentation of 
tinnitus in the Veteran's service medical records, based on 
the Veteran's history of in-service noise exposure, it 
appeared at least as likely as not that the Veteran's 
tinnitus was related to in-service noise exposure.  

Analysis - Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due 
to his time in service. Specifically, he contends that his 
hearing loss is the result of in-service noise exposure and a 
history of ear infections which began in service.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60. 

In the present case, the evidence shows that the Veteran does 
not have a current disability as defined by VA regulations. 
38 C.F.R. § 3.385.  The Board notes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has a disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board acknowledges that at 
the time of the aforementioned VA audiometric examination in 
August 2009 and in his statements in support of his claim, 
the Veteran explained that his hearing loss was due to 
exposure to loud noises while in service.  The Board also 
notes the Veteran's contention that his hearing loss was the 
result of hearing infections which began during service.  The 
Board finds however, that service connection for bilateral 
hearing loss is not warranted in the absence of proof of a 
current disability as defined by the VA.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.

Analysis-Tinnitus

The Veteran has consistently reported in statements, during 
treatment and during his BVA hearing that he has had tinnitus 
since service due to noise exposure.  He is competent, as a 
lay person, to report on that which he has personal 
knowledge, such as constant tinnitus. Jandreau.  The Board 
finds his account regarding his tinnitus to be credible.  
Consequently, the evidence establishes a continuity of 
symptomatology between the Veteran's described service as a 
radio mechanic and his tinnitus, which was found to be at 
least as likely as not related to service by his VA examiner.  
Barr.  Resolving the benefit of the doubt in the Veteran's 
favor, service connection for tinnitus, is granted. 38 
U.S.C.A. §§ 1101, 1131, 1154(a), 5107; 38 C.F.R. §§ 3.303.

Given the medical and lay evidence outlined above, and after 
resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's tinnitus was incurred in active service.  
See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2009).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


